Citation Nr: 0520449	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  97-17 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant's active military service from September 1976 
to January 1978 has not been verified.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Board remanded this case to the RO for further 
development in November 2000 and January 2004.  The case has 
recently been returned to the Board for appellate 
consideration. 

The appellant testified at a May 2003 Board hearing that was 
held at the RO before the undersigned Veterans' Law Judge.  A 
transcript (T) of the hearing, with the appellant's requested 
corrections, has been associated with the claims file.


FINDING OF FACT

The competent and probative medical evidence does not 
associate an acquired psychiatric disorder, diagnosed as 
bipolar disorder and cyclothymic disorder, to the appellant's 
military service on any basis. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as bipolar disorder and 
cyclothymic disorder, have not been met. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to the issue on appeal because the 
veteran's claim was received before November 9, 2000, the 
effective date of the new law, and the claim was pending on 
that date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the January 1997 rating decision, the 
April 1997 Statement of the Case (SOC), and the April 1998,  
December 2002 and April 2005 Supplemental Statements of the 
Case (SSOCs) cite the law and regulations that are applicable 
to the appeal and explain why the RO denied service 
connection for an acquired psychiatric disorder.  The SSOCs 
in December 2002 and April 2005 set forth the text of the 
VCAA regulations.  

In addition, in April 2001 and January 2005 the RO sent him 
letters that informed him of the provisions of the VCAA and 
explained the expanded VA notification and duty to assist 
obligations under the VCAA.  The letters advised him that 
private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that VA would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letter 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of his rights and responsibilities 
under the law.  The RO reviewed the case again in April 
2005, which shows the veteran had ample time to assist in 
the development of evidence pertinent to his claim.  
Furthermore the record shows he did respond to other 
requests in December 2000 and February 2004. 

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the M&ROC) 
decision on a claim for VA benefits.  In this case, the 
timing of the VCAA notice of was well after the initial RO 
adjudication of the veteran's claims, and thus it does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, the veteran had two hearings and 
identified evidence that would support his claims and VA 
attempted to develop the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, the VCAA notice letter in January 
2005 did contain language reflecting the "fourth element," 
on page one of the letter and the Board finds that the 
veteran did have actual notice of the obligation to submit 
all relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  Furthermore the 
VCAA letter in April 2001 invited the submission of any 
evidence that he felt would support the claim. 

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran has been 
afforded VA examinations in connection with his claim for 
service connection, VA clinical records were obtained and he 
provided hearing testimony.

Pursuant to the Board remands in 2000 and 2004 the RO 
contacted the military treatment facility the veteran 
identified and the replies early in 2001 and 2005 advise that 
no records were found for the period indicated.  The private 
medical center response to a March 2004 RO request for 
records indicated that none were located for the veteran for 
the time he recalled being treated for depression.  Moreover 
his treating physician did provide a statement for the record 
after the Board hearing and the representative stated in June 
2005 that the RO had taken all appropriate actions pursuant 
to the January 2004 remand.  Thus, the Board concludes that 
the RO complied with the objective of the remand order. 

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The three requirements for prevailing on a claim for service 
connection are (1) competent evidence of a current disability 
(a medical diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) incurrence or aggravation of a disease or injury 
in service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service or manifested within an applicable presumptive 
period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(d), 
3.307, 3.309.  

Although the service medical records show he was seen in 
February 1977 to evaluate what was described as "one person 
libidinal target" the consulting psychologist expressed the 
belief that the psychological treatment the appellant 
requested was not the function of this service.  A clinical 
record entry dated in March 1977 noted anxiety and that he 
was given Valium.  The medical examination in December 1977 
for separation showed he was normal psychiatrically on the 
clinical evaluation and in the medical history he provided.  
There was also mental status evaluation showing no 
significant mental illness.  An examiner described the 
appellant's behavior as normal, and reported that he was 
fully alert and oriented with level mood, clear thinking 
processes and good memory.

The veteran did not mention a psychiatric disorder when he 
filed his initial VA compensation claim early in 1978.  The 
claim form VA received in April 1996 for a "mental condition 
-1986" did not mention any treatment history prior to 1996 
other than during military service.  The VA records referred 
to his prior employment as a registered nurse and noted 
substance dependence and bipolar disorder.  

He wrote in March 1977 that he was an operating room 
technician in service but that he was told he had a behavior 
disorder and was removed.  He recalled the circumstances of 
his military service and difficulty with substance abuse and 
employment as a registered nurse thereafter at a RO hearing 
in October 1977 (T. 1-5).  

A VA examiner in September 2002 reviewed the record and 
opined that the bipolar disorder was less likely than not to 
have been acquired during military service.  The examiner did 
not attach any significance to the anxiety and use of Valium 
mentioned in the service medical records.  The examiner also 
opined that it was unlikely the disorder occurred during the 
year after the veteran was discharged from military service.  
The examiner also noted the recent VA psychiatric 
hospitalizations for substance abuse, depression and anxiety.  
Other contemporaneous VA clinical records refer to 
cyclothymic disorder and bipolar disorder.  Another VA 
examiner opined in February 2005, after review of the medical 
records, that the veteran suffered from bipolar disorder, 
that the symptoms were not seen while he was in the military 
service and that there is no evidence the disorder occurred 
during or because of such service.  

The VA treating physician reported cyclothymia versus bipolar 
disorder in March 2003 and August 2003 and stated in the 
record that the veteran felt he was misdiagnosed during 
military service.  This presentation is not consistent with 
the veteran's Board hearing testimony regarding the 
physician's opinion regarding the onset of his illness (T. 
20, 25).  Furthermore the physician's statement of August 
2003, after the Board hearing, did not associate the disorder 
to the veteran's military service.

Although the veteran presented medical literature discussing 
psychiatric disorders including cyclothymia and explained its 
relevance to his claim at the Board hearing (T. 17-19), the 
Board must apply the generally applicable standard for 
establishing the value of such evidence as discussed in 
Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order 
to establish service connection by means of such evidence it 
must "not simply provide speculative generic statements not 
relevant to the veteran's claim."  See Wallin v. West, 11 
Vet. App. 509 514 (1998). Instead, standing alone, the 
evidence must discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998). The Board 
observes that the treatise material submitted does not have 
the requisite "degree of certainty" required by Wallin and 
Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
("generic statement about the possibility of a link between 
chest trauma and restrictive lung disease . . . [is] too 
general and inconclusive ...").  The material the appellant 
submitted is general informative information and as such is 
of little probative value although he apparently has some 
medical training.  Moreover there have been two comprehensive 
medical opinions that did not associate the symptoms noted 
during service with his currently diagnosed disorder.  The 
examiner in 2005 had access to the information when the file 
was reviewed

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinions versus the opinion from a 
private physicians or medical literature is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is the Board's duty to determine the credibility 
and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The RO 
provided the entire record to a VA examiner on two occasions 
and did not limit or constrain the review. See, e.g., 
Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).  The VA medical 
opinions against service connection are being accorded 
outcome determinative weight since they carefully discussed 
evidence and offered reasons for not associating the current 
disability to the manifestations of anxiety documented during 
military service.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

In summary, the veteran has submitted a current substantiated 
medical diagnosis of a chronic acquired psychiatric disorder 
but he has not provided a competent medical opinion linking 
it to his military service on any basis.  His statements on 
file and testimony earlier and more recently at the Board 
hearing (inter alia, T. 3-5, 7-8, 10-12) assert otherwise but 
he has not established any credentials to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He may have had some 
medical training, although apparently he did not practice in 
the psychiatric area, and as such his limited training does 
not serve to elevate his opinion to the same level of 
probative weight accorded to the opinion of a clinician 
trained in the evaluation of psychiatric symptomatology from 
the standpoint of its diagnostic significance and in relating 
symptoms to a specific psychiatric illness.  In this case the 
weight of such opinion clearly places the preponderance of 
the evidence against the claim.  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinions of record that are 
against the claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for an acquired 
psychiatric disorder.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


